EXHIBIT 10.1

APPLIED IMAGING CORP.

VOTING AGREEMENT

Dated as of August 31, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page 1.   Agreement to Retain Shares.    1 2.   Agreement to Vote.    2
3.   Proxy.    2 4.   No Opposition.    3 5.   Acknowledgement.    3 6.  
Representations, Warranties and Covenants of Stockholder.    3 7.   Further
Assurances.    4 8.   Termination.    4 9.   Miscellaneous.    4

EXHIBIT A – Proxy to Vote of the Company

EXHIBIT B – Consent of Spouse

 

- i -



--------------------------------------------------------------------------------

APPLIED IMAGING CORP.

VOTING AGREEMENT

THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of
August 31, 2006, by and among Genetix Group plc, a United Kingdom public limited
company (“Parent”), and the undersigned stockholder (the “Stockholder”) of
Applied Imaging Corp., a Delaware corporation (the “Company”). All capitalized
terms herein not otherwise defined shall have the meaning ascribed to them in
the Merger Agreement (as defined below).

RECITALS

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of the date hereof
(the “Merger Agreement”) by and among Parent, the Company, Alpine Merger
Corporation, a Delaware corporation and a direct wholly owned subsidiary of
Parent (“Merger Sub”), Merger Sub is merging with and into the Company (the
“Merger”) whereby after the Merger the Company shall be the surviving
corporation of the Merger and direct wholly owned subsidiary of Parent;

WHEREAS, the Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of shares
of the outstanding common stock, $0.01 par value per share, of the Company in
the amounts indicated on the final page of this Agreement (the “Shares”); and

WHEREAS, as a material inducement for Parent to enter into the Merger Agreement,
the Stockholder agrees to (i) in accordance with the terms hereof, not transfer
or otherwise dispose of any of such Stockholder’s Shares or New Shares (as
defined below), or any and all other shares or securities of the Company issued,
issuable, exchanged or exchangeable in respect of any Shares or New Shares
(collectively with respect to each Stockholder, the “Securities”), and (ii) vote
such Stockholder’s Securities as set forth herein.

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, the parties agree as follows:

1. AGREEMENT TO RETAIN SHARES.

1.1 Transfer and Encumbrance. The Stockholder agrees to be subject to such
Stockholder’s Proxy (as defined in Section 3) and agrees that it will not take
or permit any action to, directly or indirectly, (i) transfer, sell, assign,
give, exchange or pledge or otherwise dispose of or encumber the Stockholder’s
Securities prior to the Expiration Date (as defined below), or to make any offer
or agreement relating thereto, at any time prior to the Expiration Date;
(ii) deposit any of the Stockholder’s Securities into a voting trust or enter
into a voting agreement or arrangement with respect to such Stockholder’s
Securities or grant any proxy (except for the Proxy (as defined in Section 3
below)) or power of attorney, with respect thereto, in each case, in a manner
that conflicts or may conflict with the Stockholder’s obligations hereunder, or
(iii) enter into any contract, option or other arrangement or undertaking with



--------------------------------------------------------------------------------

respect to the direct or indirect sale, assignment, transfer, exchange or other
disposition of or transfer of any interest in or the voting of any of the
Stockholder’s Securities, in each case, in a manner that conflicts or may
conflict with the Stockholder’s obligations hereunder. As used herein, the term
“Expiration Date” shall mean the earlier to occur of (i) the Effective Time (as
such term is defined in the Merger Agreement), and (ii) the date on which the
Merger Agreement is terminated in accordance with its terms (including any
extensions to the Merger Agreement, if any).

1.2 New Shares. The Stockholder agrees that any shares or securities of the
capital stock of the Company that the Stockholder purchases or with respect to
which the Stockholder otherwise acquires beneficial ownership after the date of
this Agreement and prior to the Expiration Date (the “New Shares”), and any and
all other shares or securities of the Company issued, issuable, exchanged or
exchangeable prior to the Expiration Date in respect of any New Shares, shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted Shares.

2. AGREEMENT TO VOTE.

Prior to the Expiration Date, at every meeting of the stockholders of the
Company called with respect to any of the following, and at every postponement
or adjournment thereof, and on every action or approval by written consent of
the stockholders of the Company with respect to any of the following, the
Stockholder agrees to vote such Stockholder’s Securities, and, to the extent
applicable, cause holders of record of such Stockholder’s Securities to vote:
(i) in favor of approval of the Merger Agreement, the Merger, the transactions
contemplated thereby; and (ii) against the consummation of any Alternative
Transaction. Prior to the Expiration Date, the Stockholder will not enter into
any agreement or understanding with any person or entity to vote or give
instructions in any manner inconsistent with this Section 2.

3. PROXY.

Concurrent with the execution of this Agreement, the Stockholder agrees to
deliver to Parent a proxy in the form attached hereto as Exhibit A (the
“Proxy”), which shall be irrevocable to the extent provided in Section 212 of
the Delaware General Corporation Law prior to the Expiration Date, covering the
total number of Securities beneficially owned or as to which beneficial
ownership is acquired (as such term is defined in Rule 13d-3 under the Exchange
Act) by such Stockholder. The Proxy shall not be terminated prior to the
Expiration Date by any act of the Stockholder or by operation of law, whether by
the death or incapacity of the Stockholder or by the occurrence of any other
event or events (including, without limitation, the termination of any trust or
estate for which the Stockholder is acting as a fiduciary or fiduciaries or the
dissolution or liquidation of any corporation or partnership). If between the
execution hereof and the Expiration Date, the Stockholder should die or become
incapacitated, or if any trust or estate holding the Securities should be
terminated, or if any corporation or partnership holding the Securities should
be dissolved or liquidated, or if any other such similar event or events shall
occur before the Expiration Date, certificates representing the Securities shall
be delivered by or on behalf of the Stockholder in accordance with the terms and
conditions of this Agreement, and actions taken by Parent hereunder shall be as
valid as if such death, incapacity, termination, dissolution, liquidation or
other similar event or events had not occurred, regardless of whether or not
Parent has received notice of such death, incapacity, termination, dissolution,
liquidation or other event.

 

- 2 -



--------------------------------------------------------------------------------

4. NO OPPOSITION.

Prior to the Expiration Date and subject to Section 9.16, the Stockholder agrees
not to take, or cause to be taken, any action inconsistent with the consummation
of the Merger and the transactions contemplated by the Merger Agreement. Prior
to the Expiration Date, the Stockholder agrees to take, or cause to be taken,
all actions necessary to facilitate, encourage or otherwise support the Merger
and the transactions contemplated by the Merger Agreement.

5. ACKNOWLEDGEMENT.

The parties acknowledge and agree that neither Parent, nor the successors,
assigns, subsidiaries, divisions, employees, officers, directors, stockholders,
agents and affiliates of Parent shall owe any duty to, whether in law or
otherwise, or incur any liability of any kind whatsoever, including without
limitation, with respect to any and all claims, losses, demands, causes of
action, costs, expenses (including reasonable attorney’s fees) and compensation
of any kind or nature whatsoever to the Stockholder in connection with or as a
result of any voting (or refrain from voting) by Parent of the Securities
subject to the Proxy hereby granted to Parent at any annual, special or other
meeting or action of the stockholders of the Company, or the execution of any
consent of the stockholders of the Company. The parties acknowledge that,
pursuant to the authority hereby granted under the Proxy, Parent may, in
accordance with the terms of the Proxy, vote the Securities in furtherance of
its own interests, and Parent is not acting as a fiduciary for the Stockholder;
provided however that Parent shall vote the Securities in accordance with
Section 2.

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF STOCKHOLDER.

The Stockholder hereby represents, warrants and covenants to Parent that:

6.1 Ownership. The Stockholder has good and valid title to, and is the sole
legal and beneficial owner of the Shares, in each case free and clear of all
Liens. As of the date hereof, the Stockholder does not beneficially own any
shares or securities of the capital stock of the Company other than such
Stockholder’s Shares.

6.2 Authorization. The Stockholder has all requisite power and authority to
execute and deliver this Agreement and the Proxy and to consummate the
transactions contemplated hereby and thereby and has sole voting power and sole
power of disposition, with respect to all of the Shares with no restrictions on
its voting rights or rights of disposition pertaining thereto. The Stockholder
has duly executed and delivered this Agreement, and this Agreement is a legal,
valid and binding agreement of the Stockholder, enforceable against the
Stockholder in accordance with its terms.

6.3 No Violation. Neither the execution, delivery and performance of this
Agreement or the Proxy nor the consummation of the transactions contemplated
hereby and thereby will (i) require the Stockholder to file or register, with,
or obtain any material permit,

 

- 3 -



--------------------------------------------------------------------------------

authorization, consent or approval of, any Governmental or Regulatory Entity, or
any other entity; (other than the filing of a Schedule 13D, Schedule 13G or
amendment thereto, if applicable); (ii) violate, or cause a breach of or default
(or an event which with notice or the lapse of time or both would become a
default), under any contract, agreement or understanding, any statute or law, or
any judgment, decree, order, regulation or rule of any Governmental or
Regulatory Entity, or any other entity or any arbitration award binding upon the
Stockholder; or (iii) cause the acceleration of any obligation under or give to
others any right of termination, amendment, acceleration or cancellation of, or
result in the creation of a lien or other encumbrances on any property or asset
of the Stockholder pursuant to any provision of any indenture mortgage, lien,
lease, agreement, contract, instrument, order, judgment, ordinance, regulation
or decree to which the Stockholder is subject or by which the Stockholder or any
of the Stockholder’s properties or assets are bound. No proceedings are pending
which, if adversely determined, will have a material adverse effect on any
ability to vote or dispose of any of the Shares.

7. FURTHER ASSURANCES.

The Stockholder hereby covenants and agrees to execute and deliver, or cause to
be executed or delivered, such additional proxies, consents, waivers and other
instruments, and undertake any and all further action, necessary or desirable,
in the reasonable opinion of Parent, to carry out the purpose and intent of this
Agreement and to consummate the Merger under the terms of the Merger Agreement
or any other agreement to which such Stockholder is a party.

8. TERMINATION.

This Agreement and the Proxy delivered in connection herewith shall terminate
and shall have no further force or effect as of the Expiration Date; provided
that nothing herein shall relieve any party from liability hereof for breaches
of this Agreement and/or the Proxy prior to the Expiration Date.

9. MISCELLANEOUS.

9.1 Waiver. No waiver by any party hereto of any condition or any breach of any
term or provision set forth in this Agreement shall be effective unless in
writing and signed by each party hereto. The waiver of a condition or any breach
of any term or provision of this Agreement shall not operate as or be construed
to be a waiver of any other previous or subsequent breach of any term or
provision of this Agreement.

9.2 Severability. In the event that any term, provision, covenant or restriction
set forth in this Agreement, or the application of any such term, provision,
covenant or restriction to any person, entity or set of circumstances, shall be
determined by a court of competent jurisdiction to be invalid, unlawful, void or
unenforceable to any extent, the remainder of the terms, provisions, covenants
and restrictions set forth in this Agreement, and the application of such terms,
provisions, covenants and restrictions to persons, entities or circumstances
other than those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall remain in full force and effect, shall not be impaired,
invalidated or otherwise affected and shall continue to be valid and enforceable
to the fullest extent permitted by applicable law.

 

- 4 -



--------------------------------------------------------------------------------

9.3 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without the prior written consent of the other; provided, however, that
Parent may freely assign its rights to a subsidiary of Parent without such prior
written approval but no such assignment shall relieve Parent of any of its
obligations hereunder. Any purported assignment without such consent shall be
void.

9.4 Amendment and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties hereto.

9.5 Specific Performance; Injunctive Relief. Each of the parties hereto hereby
acknowledge that (i) the representations, warranties, covenants and restrictions
set forth in this Agreement are necessary, fundamental and required for the
protection of Parent and to preserve for Parent the benefits of the Merger;
(ii) such covenants relate to matters which are of a special, unique, and
extraordinary character that gives each such representation, warranty, covenant
and restriction a special, unique, and extraordinary value; and (iii) a breach
of any such representation, warranty, covenant or restriction, or any other term
or provision of this Agreement, will result in irreparable harm and damages to
Parent that cannot be adequately compensated by a monetary award. Accordingly,
Parent and the Stockholder hereby expressly agree that in addition to all other
remedies available at law or in equity, Parent shall be entitled to the
immediate remedy of specific performance, a temporary and/or permanent
restraining order, preliminary injunction, or such other form of injunctive or
equitable relief as may be used by any court of competent jurisdiction to
restrain or enjoin any of the parties hereto from breaching any representations,
warranties, covenants or restrictions set forth in this Agreement, or to
specifically enforce the terms and provisions hereof.

9.6 Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision, rule
or principle (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

9.7 Jurisdiction. The parties to this Agreement agree that any suit, action or
proceeding arising out of, or with respect to, this Agreement or the Proxy, or
any judgment entered by any court in respect thereof shall be brought in the
courts of California, County of San Francisco or in the U.S. District Court for
the Northern District of California as the commencing party may elect, and the
Stockholder hereby accepts the exclusive jurisdiction of those courts for the
purpose of any suit, action or proceeding. In addition, the Stockholder hereby
irrevocably waives, to the fullest extent permitted by law, any objection which
the Stockholder may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or such
Stockholder’s Proxy or any judgment entered by any court in respect thereof
brought in California, County of San Francisco or the U.S. District Court for
the Northern District of California, as selected by the commencing party, and
hereby further irrevocably waives any claim that any suit, action or proceedings
brought in California or in such District Court has been brought in an
inconvenient forum.

 

- 5 -



--------------------------------------------------------------------------------

9.8 Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties in respect of the subject matter hereof, and
supersede all, prior negotiations and understandings between the parties with
respect to such subject matters.

9.9 Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, telecopied, sent
by nationally recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
following address (or at such other address for a party as shall be specified by
like notice):

 

If to Parent:   Genetix Group plc.   Queensway, New Militon, Hampshire   BH25
5NN, United Kingdom   Attention: Mark Reid, CEO   Facsimile: +44 (1425) 624600  
Telephone: +44 (1425) 624733 with a copy to:   Greenberg Traurig, LLP   1900
University Avenue, 5th Floor   East Palo Alto, California 94303   Attention:
Harold DeGraff, Esq.   Facsimile: (650) 328-8508   Telephone: (650) 289-7885 If
to the Stockholder:   To the address for notice set forth on the signature page
hereof.

9.10 Further Assurances. The Stockholder shall execute and deliver any
additional certificate, instruments and other documents, and take any additional
actions, as Parent may deem necessary or desirable, in the reasonable opinion of
Parent, to carry out and effectuate the purpose and intent of this Agreement and
the transactions contemplated hereby.

9.11 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Proxy, the prevailing party shall
be entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled after a final,
non-appealable judgment that this Agreement has been breached by the
non-prevailing party and such breach has caused actual damages to the prevailing
party. In no event shall the prevailing party be entitled to consequential,
speculative or punitive damages.

9.12 Remedies Not Exclusive. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity will be
cumulative and not alternative, and the exercise of any thereof by either party
will not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.

 

- 6 -



--------------------------------------------------------------------------------

9.13 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE PROXY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

9.14 Counterparts. This Agreement may be executed in any number of counterparts
and delivered by facsimile, each of which when so executed and delivered shall
be deemed an original, but all of which together shall constitute but one and
the same instrument and the delivering party covenants and agrees that an
original will be sent immediately thereafter in accordance with Section 9.9.

9.15 Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction or interpretation of this Agreement.

9.16 No Limitation on Actions of the Stockholder as Director. Notwithstanding
anything to the contrary in this Agreement, in the event the Stockholder is an
officer or director of the Company, nothing in this Agreement, including,
without limitation, Sections 4 and 7, is intended or shall be construed to
require the Stockholder, in the Stockholder’s capacity as a officer or director
of the Company, to act or fail to act in accordance with the Stockholder’s
fiduciary duties in such capacity.

9.17 Disclosure. The Stockholder hereby authorizes Parent to publish or disclose
in any securities filings, other reports to which Parent is subject to under
applicable law, or in any press release relating to the Merger, its identity and
the nature of its commitments, arrangements and understandings under this
Agreement.

9.18 Consent of Spouse. If the Stockholder is married, the Stockholder either
(a) acknowledges that he is not a domiciliary resident of a “community property”
state or (b) agrees to deliver to Parent the Consent of Spouse attached hereto
as Exhibit B on the date hereof or as soon as practicable thereafter.

 

- 7 -



--------------------------------------------------------------------------------

9.19 Legend on Share Certificates. Each certificate representing any Securities
shall be endorsed by the Company with a legend reading substantially as follows:

“THE RIGHT TO VOTE THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH IN A VOTING AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE CORPORATION’S PRINCIPAL PLACE OF BUSINESS.”

It being understood and agreed that the legend set forth above shall be removed
by delivery of substitute certificates without such legend upon termination of
this Agreement.

[Signature Page Follows]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the day and year first above written.

 

PARENT:

By:

 

 

Name:

 

Mark Reid

Title:

 

Chief Executive Officer

STOCKHOLDER:

By:

 

 

Name:

 

 

Title:

 

 

Stockholder’s Address for Notice:

 

 

 

Shares beneficially owned:              shares of the Company Common Stock

SIGNATURE PAGE TO VOTING AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Proxy to Vote Stock of the Company

The undersigned stockholder of Applied Imaging Corp., a Delaware corporation
(the “Company”), hereby irrevocably (to the full extent permitted by Section 212
of the Delaware General Corporation Law, except as provided below) appoints Mark
Reid, Andrew Kellett and Simon Hedger of Genetix Group plc, a United Kingdom
public limited company (“Parent”), and each of them, as the sole and exclusive
attorneys and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to all of the
shares of capital stock of the Company that now are or hereafter may be
beneficially owned by the undersigned, and any and all other shares or
securities of the Company issued, issuable, exchanged or exchangeable in respect
thereof on or after the date hereof (collectively, the “Securities”) in
accordance with the terms of this Proxy. The Securities beneficially owned by
the undersigned stockholder of the Company as of the date of this Proxy are
listed on the final page of this Proxy. Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned with respect to any
Securities are hereby revoked and the undersigned agrees not to grant any
subsequent proxies with respect to the Securities until after the Expiration
Date (as defined below).

This Proxy is irrevocable (to the extent provided in Section 212 of the Delaware
General Corporation Law), is coupled with an interest and is granted pursuant to
that certain Voting Agreement dated as of July 22, 2003, by and among Parent and
the undersigned stockholder (the “Voting Agreement”), and is granted in
consideration of Parent entering into that certain Agreement and Plan of Merger
dated as of the date hereof (the “Merger Agreement”) by and among Parent, the
Company, Alpine Merger Corporation, a Delaware corporation and a direct wholly
owned subsidiary of Parent. As used herein, the term “Expiration Date” shall
mean the earlier to occur of (i) the Effective Time (as such terms is defined in
the Merger Agreement), and (ii) the date on which the Merger Agreement is
terminated in accordance with its terms (including any extensions to the Merger
Agreement, if any).

The attorneys and proxies named above, and each of them are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Securities, and to
exercise all voting and other rights of the undersigned with respect to the
Securities (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or other meeting or action of the stockholders of
the Company, as applicable, or at any postponement or adjournment thereof and in
every written consent in lieu of such meeting: (i) in favor of approval of the
Merger Agreement, the Company Merger (as defined in the Merger Agreement), the
transactions contemplated thereby; and (ii) against the consummation of any
Alternative Transaction. The attorneys and proxies named above may not exercise
this Proxy on any other matter except as provided above. The undersigned
stockholder may vote the Securities on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

A-1



--------------------------------------------------------------------------------

This Proxy is irrevocable (to the extent provided in Section 212 of the Delaware
General Corporation Law). This Proxy shall terminate, and be of no further force
and effect, automatically upon the Expiration Date.

Dated: August 31, 2006

 

PARENT: By:  

 

Name:   Mark Reid Title:   Chief Executive Officer STOCKHOLDER: By:  

 

Name:  

 

Title:  

 

Stockholder’s Address for Notice:

 

 

 

Shares beneficially owned:

 

  shares of the Company Common Stock

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

CONSENT OF SPOUSE

I,                             , spouse of                      (“Stockholder”),
have read and hereby approve the foregoing Voting Agreement. In consideration of
the benefits to which the Stockholder is entitled under the Voting Agreement, I
hereby agree to be irrevocably bound by the Voting Agreement and further agree
that any community property or other such interest shall be similarly bound by
the Voting Agreement. I hereby appoint my spouse as my attorney-in-fact with
respect to any amendment or exercise of any right under the Voting Agreement.

 

 

Spouse of Stockholder

 

B-1